MEMORANDUM ***
Natalia Fransisca (Fransisca) petitions for review of a Board of Immigration Appeals’ decision affirming the immigration judge’s (IJ) denial of her applications for asylum and withholding of removal.
Even accepting her testimony as credible, Fransisca failed to demonstrate the requisite persecution for asylum. Although Fransisca allegedly suffered several deplorable incidents of harassment, these acts do not constitute persecution. See Kumar v. Gonzales, 439 F.3d 520, 524 n. 3 (9th Cir.2006) (“Discrimination on the basis of race or religion, as morally reprehensive as it may be, does not ordinarily amount to persecution within the meaning of the Act.... While the ethnic slurs and physical confrontations the [petitioners] endured are regrettable, the evidence presented here does not compel reversal.”) (citation omitted); see also Lata v. I.N.S., 204 F.3d 1241, 1244-45 (9th Cir.2000).
Fransisca also fails to demonstrate the requisite individualized risk to establish a well-founded fear of future persecution as a member of a disfavored group. Cf. Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir. *5162004). Fransisca has not provided sufficient evidence “that she has been, or is likely to be, specifically targeted for persecution by any individual or group in Indonesia. The fear she has of harassment, discrimination, and sporadic violence may be a fear shared by millions of ethnic Chinese Christians in Indonesia ...” Lolong v. Gonzales, 484 F.3d 1173, 1181 (9th Cir.2007) (en banc).
“Because [Fransisca has] not established eligibility for asylum, [she has] not met the higher burden of proving that [she is] entitled to withholding of removal.” Kumar, 439 F.3d at 525 (citation omitted). Additionally, she is not entitled to asylum for humanitarian reasons. Kazlauskas v. I.N.S., 46 F.3d 902, 906-07 (9th Cir.1995) (noting that a showing of “atrocious past persecution” is required).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.